Gilbert, J.
Plaintiffs’ petition was in equity. It sought to enjoin the defendant, Atlanta Milling Company, “from instituting any action, legal or equitable, against your petitioners, or either of them, to recover the ovens set out and described in this petition, or the value of the same, except in this court and in this proceeding.” It also sought to enjoin the removal of the ovens mentioned from described real estate. Held:
1. Under this prayer, properly construed, the petitioners sought to compel the adjudication of all controversies and all claims between the parties in one suit in the superior court. It follows that whatever claim of whatever nature the defendant desired to set off or to plead in any way was appropriate and responsive to the prayers of the petition. The court did not err, therefore, in adjudging that the defendant’s cross-action was not subject to demurrer on the ground that the claim asserted therein was based on a tort alleged to have been committed by plaintiff, and that the same was not germane to any matter contained in the original petition, which merely sought to restrain by injunction a threatened tort, but was not itself an action in tort.
2. The court did not err in the judgment overruling the plaintiffs’ general demurrer to defendant’s cross-action.
3. No error appears in the refusal of the court to pass on the special demurrers.
4. The verdict is supported by evidence; and none of the special grounds of the amended motion for new trial, in so far as they are insisted upon, show cause for reversal.

Judgment affirmed.


All the Justices concur.

A. S. Grove, for plaintiffs.
Paul S. Etheridge & Sons, for defendant.